department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep u i l xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxxxxxxx individual b xxxxxxxxxxxxxxxxx plan x iray xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx company m xxxxxxxxxxxxxxxxxl company n xxxxxxxxxxxxxxxxx amount a amount b xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx stock certificate c xxxxxxxxxxxxxxxxx amount d xxxxxxxxxxxxxxxxx dear xxxxxxxxxx this is in response to a letter dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and presentations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from plan x by way of a combination of cash and a stock certificate taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to an error made by individual b of company n upon termination of taxpayer a's employment with company m he requested a distribution from plan x in a combination lump-sum cash distribution and a direct_rollover of amount d to ira y with company n on date taxpayer a received from plan x a cash payment of amount a a check made payable to company n in the amount of amount b and stock certificate c issued in the name of company n with taxpayer a's personal address individual b of company n told taxpayer a that company n could not accept stock certificate c because taxpayer a's personal address was listed on the certificate and that stock certificate chad to be re-issued in addition individual b did not accept the check for amount b even though it was made payable to company n for the benefit of taxpayer a but told taxpayer a to hold the check until stock certificate c was re-issued on date upon the re-issuance of stock certificate c taxpayer a deposited stock certificate c and the check for amount b into ira y to complete the direct_rollover of amount d based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount d sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be included in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a of the code sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 a of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to the actions of individual b of company n specifically individual b declined to accept the check for amount b until the stock certificate was re issued thus preventing a timely rollover therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d provided all other requirements of sec_402 of the code except the 60-day requirement were met the contribution of amount d to ira y on date will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxxxxxx at xxxxxxxx all correspondence should be addressed to se t ep ra t3 sincerely yours tt j laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxxxxxxxx
